Exhibit 10.14

Coventry Health Care, Inc. (the “Coventry”)

 

Summary of Named Executive Officer Compensation

 

Base Salary

 

The following table sets forth the current base salaries provided to Coventry’s
Chief Executive Officer and four most highly compensated executive officers:

 

 

Executive Officer

Current Salary

Dale B. Wolf, Chief Executive Officer

$ 850,000

Thomas P. McDonough, President

$ 850,000

Harvey C. DeMovick, Jr.

$ 600,000

Francis S. Soistman, Jr.

$ 525,000

Shawn M. Guertin

$ 475,000

 

 

Executive Management Incentive Plan

 

2005 Criteria and Bonuses

 

Coventry’s Chief Executive Officer and four most highly compensated officers are
also eligible to receive a bonus each year under Coventry’s Executive Management
Incentive Plan (the 2005 Executive Management Incentive Plan (the “2005 EMIP”)
was previously filed as Exhibit 10.2 to Coventry’s Form 8-K filed November 23,
2004. For fiscal year 2005, bonuses under the 2005 EMIP were based on the
attainment of budgeted EPS (earnings per share). The bonuses paid to Coventry’s
Chief Executive Officer and four most highly compensated executive officers for
performance in fiscal year 2005 is set forth below:

 

 

Executive Officer

Bonus for 2005

Dale B. Wolf, Chief Executive Officer

$    1,700,000

Thomas P. McDonough, President

$  925,000 (1)

Harvey C. DeMovick, Jr.

$       600,000

Francis S. Soistman, Jr.

$       600,000

Shawn M. Guertin

$       450,000

 

2006 Criteria

 

Pursuant to Coventry’s 2006 Executive Management Incentive Plan (the “2006
EMIP”), which was previously filed as Exhibit 10.1 to Coventry’s Current Report
on Form 8-K, filed on January 12, 2006, the Compensation Committee of Coventry’s
Board of Directors approved the bonus criteria for fiscal year 2006 under the
2006 EMIP. For fiscal year 2006, bonuses under the 2006 EMIP will be predicated
on budgeted earnings per share targets.

_________________________

 (1)Plus $500,000 deferred under the 2004 Mid-Term Executive Retention Program.

 

 



 

 

2004 Mid-Term Executive Retention Program

 

In addition to their base salaries and bonuses, Coventry’s Chief Executive
Officer and four most highly compensated executive officers are also eligible to
receive an annual cash award and stock equivalent allocation to an account under
the 2004 Mid-Term Executive Retention Program, effective July 1, 2004, a copy of
which is filed as Exhibit 10.26 to Coventry’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2004. The amount of the cash award is a
percentage of base salary and bonus earned for the prior year and ranged from 0%
to 55%, based on performance and job title. The amount of the stock equivalent
allocation is determined by dividing 35% of each participant’s cash award by the
average closing market price of Coventry’s common stock on the New York Stock
Exchange at the time of the award and is subject to Coventry’s attainment of
performance goals. Each account will fully vest on July 1, 2006 and will be paid
out in cash, subject to the attainment of pre-established performance criteria
for each performance period. In the event the performance criteria is not met in
any period, the award for that period is forfeited. For the twelve month period
ended July 1, 2005, the performance criteria was based on the attainment of
budgeted EPS. The performance criteria for the program year was met, and the
participants were credited the following amounts in accounts under the 2004
Mid-Term Executive Retention Program:

 

 

Executive Officer

2005 Allocation

2005 Stock Equivalent Allocation

Dale B. Wolf, Chief Executive Officer

$ 1,155,000

$   404,250

Thomas P. McDonough, President

$    945,000

$   330,750

Harvey C. DeMovick, Jr.

$    440,000

$   154,000

Francis S. Soistman, Jr.

$    380,000

$   133,000

Shawn M. Guertin

$    272,000

$     95,200

 

 

Other Benefit Plans and Arrangements

 

In addition to their base salaries and bonuses, Coventry’s Chief Executive
Officer and four most highly compensated executive officers are also eligible
to:

 

 

•

Participate in Coventry’s long-term incentive plan under its 2004 Incentive
Plan, a copy of which is filed as Exhibit 10.17 to Coventry’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2004, filed on March 16, 2005,
which can be in the form of stock options, stock appreciation rights, restricted
stock, performance awards, other stock-based awards or cash; and

 

 

•

Participate in Coventry’s Supplemental Executive Retirement Plan, as amended, a
copy of which is filed as Exhibit 10.31 to Coventry’s Annual Report on Form 10-K
for the fiscal year ended December 31, 2004, filed on March 16, 2005, and
Exhibit 10 to Coventry’s Form 10-Q for the quarter ended June 30, 2005, filed on
August 9, 2005.

 